Name: 2002/221/EC: Commission Decision of 14 March 2002 amending Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (Text with EEA relevance) (notified under document number C(2002) 995)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  political framework;  maritime and inland waterway transport
 Date Published: 2002-03-15

 Avis juridique important|32002D02212002/221/EC: Commission Decision of 14 March 2002 amending Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (Text with EEA relevance) (notified under document number C(2002) 995) Official Journal L 073 , 15/03/2002 P. 0030 - 0031Commission Decisionof 14 March 2002amending Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC(notified under document number C(2002) 995)(Text with EEA relevance)(2002/221/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations(1), as amended by Commission Directive 97/58/EC(2), and in particular Article 4(5) thereof,Whereas:(1) A list of recognised organisations was published by Commission Decision 96/587/EC of 30 September 1996(3), as amended by Decision 98/403/EC(4).(2) In the light of Commission Decision 2000/481/EC of 14 July 2000 on the recognition of the "Rinave - Registro Internacional Naval, SA" in accordance with Council Directive 94/57/EC(5) and Commission Decision 2001/890/EC of 13 December 2001 on the recognition of the "Hellenic Register of Shipping" in accordance with Council Directive 94/57/EC(6) the Commission should update that list.(3) Decision 96/587/EC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 96/587/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 March 2002.For the CommissionLoyola de PalacioVice-President(1) OJ L 319, 12.12.1994, p. 20.(2) OJ L 274, 7.10.1997, p. 8.(3) OJ L 257, 10.10.1996, p. 43.(4) OJ L 178, 23.6.1998, p. 39.(5) OJ L 193, 29.7.2000, p. 91.(6) OJ L 329, 14.12.2001, p. 72.ANNEXThe Annex is replaced by the following: "1. Organisations recognised on the basis of Article 4(1) of Directive 94/57/EC:American Bureau of Shipping (ABS)Bureau Veritas (BV)China Classification Society (CCS)Det Norske Veritas (DNV)Germanischer Lloyd (GL)Korean Register of Shipping (KR)Lloyd's Register of Shipping (LR)Nippon Kaiji Kyokai (NK)Registro Italiano Navale (RINA)Russian Maritime Register of Shipping (RS)2. Organisations recognised on the basis of Article 4(3) of Directive 94/57/EC:Hellenic Register of Shipping (HR)(The effects of this recognition are limited to Greece)Registro Internacional Naval, SA (RINAVE)(The effects of this recognition are limited to Portugal)".